DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention (claim 1-14) forming a carbon composite material in the reply filed on 06/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of forming a battery comprising contacting the formed composite material with a mold and thus forming a battery. There being no allowable generic or linking claim with reasons as stated in previous office action.   Election was made without traverse in the reply filed on 06/01/2022.

Non-Compliant Claim Identifier
The identifier of claim 19 and first claim 32 need be remarked as withdrawn since these claims are directed to non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  It is noted that there are two claim 32 recited in the added new claims. Misnumbered 2nd claim 32 been renumbered as claim 33.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 (second misnumbered claim 32) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 33 recites polynorbornene-graft-poly(styrene))-block-((polynorbornene-graft-poly(ethylene oxide) (PS-b-PEO) brush BCP, but one of ordinary skill in the art is uncertain what is (PS-b-PEO) brush BCP, and the instant specification does not give a clear explanation what (PS-b-PEO) brush BCP either, therefore, such limitation renders claim indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6, 9-10 and 13-15, 26-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Dai (US2016/0311690).
Pei teaches a method of forming a producing a flexible transparent conductor composite comprising a carbon composite structure (para. [0016], [0055]), wherein the method comprising: disposing a precursor composition comprising at least one conductive coating of nanowires, nanotubes or other conductive particulates on a substrate thus forming a conductive layer (para [0026], block 12 of Fig. 1), overlaying on the porous surface of the conductive layer with a curable monomer liquid (block 14 of Fig. 1), annealing the monomer with thermal exposure or irradiation to form a composite polymeric thin film (noted such thin film having an elongated profile)  comprising a carbon composite multi-layer structure having a substantially elongated profile (para. [0026], [0055], block 16 of Fig. 1).  Pei disclosed precursor composition comprising a support phase precursor component (para. [0060]), a carbon component (i.e. a graphene nanosheet or carbon nanotube layer) (para. [0055]), a light absorbing component such as silica nanoparticles, alumina nanoparticles, metallic nanoparticles and phosphor pigments (para. [0068]); and a catalyst component (para [0065]).  Pei further teaches an optional top prorective layer can be applied to the cured composite material (block 18 of Fig. 1, para. [0066], [0069]). 
Regarding claim 1, Pei does not expressly teach the precursor composition comprising a porogen component which comprises a second polymer. 
Dai teaches mixing homopolymer material, a phenolic compound or material and cross-linkable aldehyde component and an acid catalyst for forming mesoporous carbon composite (para. [0014], [0027], claims 1-6) wherein the decomposition of polymer creating the mesopores in the carbon structure.  Therefore, Dai disclosed polymer reads onto the instantly claimed porogen component. 
It would have been obvious for one of ordinary skill in the art to adopt polymer (i.e. porogen component) as shown by Dai to modify the carbon composite producing process of Pei because by doing so can help provide a desired mesoporous carbon for intended usage as electrode material as suggested by Dai (para. [0039], [0040]). Furthermore, adopting such well-known polymer as porogen component for helping forming desired porous carbon material for intended usage as electrode would have reasonable expectation of success for one of ordinary skill in the art (see §MPEP 2143 KSR). 
Regarding claim 2, Pei already teaches such limitation as discussed above. 
Regarding claim 4, Dai already teaches presence of porogen component in the precursor composition and Pei already teaches the conductive layer comprising 20-99% silver nanowires and a graphene sheet or carbon nanotube layer, therefore, the other precursor component percentage can be range from 1-80%.  It would have been obvious for one of ordinary skill in the art to adopt a same porogen component range from 5 to 50% by weight via routine experimentation (see §MPEP 2144 .05 II) for obtaining a porous carbon material thus help obtaining a desired carbon composite for intended usage as electrode.  
Regarding claim 6, Pei already teaches the first polymer comprises polyacrylics polystyrene (para. [0062]). 
Regarding claim 9-10, Pei further discloses the UV catalyst ratio may be greater than about 0.1, greater than about 0.5, greater than about 1, or greater than about 2. In some embodiments, the UV catalyst ratio may be less than about 15, less than about 10, less than about 7, or less than about 5 (para. [0065]), wherein such ranges overlapping with those of instantly claimed ranges thus renders a prima facie case of obviousness (see §MPEP 2144 .05 I).
Regarding claim 13, Pei teaches the carbon composite structure comprises at least one layer of the carbon composite and an individual layer of the carbon composite comprises at least one of a nanowires, a nanotube (para. [0055]). 
Regarding claim 14-15, Pei further teaches the adopted silver nanowire having average diameter (i.e. width) of approximately 50 nm. 
Regarding claim 26, Dai teaches the porogen polymer is a copolymer (para. [0006], scheme I., para. [0054]-[0059]). 
Regarding claim 27, Pei also teaches the conductive layer precursor material can include indium doped tin oxide (para. [0054]) and the support phase is activated by irradiation.  Dai further discloses using UV irradiate the precursor components to form porous carbon composite material (para. [0027]).  Therefore, the combined teachings of applied references teach such limitations. 
Regarding claim 28, Dai teaches porogen component only comprises the formed co-polymer, therefore, 100% of second polymer being porogen component is expected.  As for the claimed porogen component ranges from about 20 wt% to about 40 wt%, please see previous discussions as discussed previously in claim 4.  
Regarding claim 30, Pei already teaches the conductive layer comprising 20-99% silver nanowires and a graphene sheet or carbon nanotube layer, therefore, the other precursor component percentage such as carbon component can be range from 1-80%.  It would have been obvious for one of ordinary skill in the art to adopt a carbon component range from 5 to 50% by weight in the precursor composition via routine experimentation (see §MPEP 2144 .05 II) for obtaining a carbon material thus help obtaining a desired carbon composite for intended usage as electrode.  
Regarding claim 31, Dai further teaches the carbon precursor composition including phenolic compound (para. [0016],[0020]) such as phenol-formaldehyde resole (i.e. a resin). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Dai (US2016/0311690) as applied above, and further in view of Iwamoto (US2005/ 0238889). 
Regarding claim 7, Pei in view of Dai does not expressly teach the polymer. 
Iwamoto teaches porogen can be  linear polymer, cross-linked polymeric nanospheres, block copolymers comprises poly-gylcolids, polylactic acid, poly(styrene-co-α-methylstyrene, poly(styrene-ethylene oxide), poly(etherlactones), poly(estercarbonates) and poly(lactonelactide) and useful polymer blocks include polyvinylpyridines, hydrogenated polyvinyl aromatics, polyacrylonitriles, polysiloxanes, polycaprolactams, polyurethanes, polydienes such as polybutadienes and polyisoprenes, polyvinyl chlorides, polyacetals and amine-capped alkylene oxides (para. [0118], [0119]).  Iwamoto disclosed porogen component comprises instantly claimed second polymer. 
It would have been obvious for one of ordinary skill in the art to adopt such well-known porogen component as shown by Iwamoto to modify the second polymer of Pei in view of Dai because adopting such well-known porogen component can help forming desired pores in the carbon composite material as suggested by Iwamato. Furthermore, adopting such well-known porogen elements for help forming desired pores would have reasonable expectation of success for one of ordinary skill in the art (see §MPEP 2143 KSR). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Dai (US2016/0311690) as applied above, and further in view of Davis (US2011/0183206). 
Regarding claim 18, Pei in view of Dai does not expressly teach the carbon composite multi-layer structure comprises a pattern formed from a plurality of protrusions extending from the substrate. 
Davis teaches a vertically aligned carbon nanotube forest (item 106 Fig. 1) comprises a plurality of vertically aligned carbon nanotubes (item 108 Fig. 1) coated with an electrochemically active material (item 110, Fig. 1), and such carbon nanotube forest grown on each pattern catalyst formed from a plurality of protrusions extending from the substrate (item 104, Fig. 1), which is formed on a substrate (item 102, Fig. 1, para [0026]). 
It would have been obvious for one of ordinary skill in the art to adopt such vertically aligned carbon nanotube multilayer structure comprising a pattern formed from a plurality of protrusions extending from the substrate as shown by Davis to modify the carbon nanotube of Pei in view of Dai because by doing so can help provide a desired carbon material for intended usage as electrode with associated advantages as suggested by Davis (para. [0004], [0005], [0026]). 
Claim 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Dai (US2016/0311690) as applied above, and further in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801). 
Regarding claim 29 and 33, Pei in view of Dai does not expressly teach the claimed brush block polymer or brush block polymer being PS-b-PEO. 
Chuenchom et al teaches block polymer of PS-b-PEO can be used as template together with phenolic formaldehyde resin making porous carbon material (page 10802 last para., Fig. 1 and 3). 
It would have been obvious for one of ordinary skill in the art to adopt such PS-b-PEO as shown by Chuenchom et al. to practice the copolymer of Pei in view of Dai because by doing so can help provide facile access to synthesis carbon materials with defined homogenous pore structure as suggested by Cheuenchom et al (page 10810 left col. last para.-right col. first para.). 
Grubbs further teaches block polymer PS-b-PEO can be a brush copolymer having polynorbornene as backbone grafted with polystyrene and poly ethylene oxide (para. [0047], Fig. 1, para. [0195], [0203]).  Grubbs disclosed brush block copolymer reads onto the instantly claimed polymer in claim 33. 
It would have been obvious for one of ordinary skill in the art to adopt such brush copolymer as shown by Grubbs to modify the copolymer of Pei in view of Dai because such brush block copolymer combining the advantages of crystallization suppression with decoupled conductive and mechanical properties as suggested by Grubbs (para. [0203], [0259], [0265]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732